Citation Nr: 0202948	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  00-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
osteochondritis dissecans of the right knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 60 percent 
for chronic low back pain secondary to service-connected 
osteochondritis dissecans of the right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO granted an increased rating from 10 to 20 
percent for the veteran's service-connected osteochondritis 
dissecans of the right knee.  Furthermore, by August 2000 
rating decision, the RO granted service connection for 
chronic low back pain secondary to the service-connected 
right knee disorder, and assigned an initial rating of 40 
percent, effective July 12, 2000.  The veteran, contending 
his service-connected right knee disorder merited a rating in 
excess of 20 percent, filed a notice of disagreement with the 
November 1999 rating decision in July 2000.  A statement of 
the case (SOC) on the matter was issued in August 2000.  He 
later filed a notice of disagreement with the August 2000 
rating decision in September 2000, contending that his 
service-connected chronic low back pain merited a higher 
initial rating.  An SOC on that matter was issued the same 
month.  The veteran submitted substantive appeals regarding 
both issues in November 2000, and requested a Board hearing.  
In a February 2001 supplemental SOC (SSOC), the RO granted a 
higher initial rating for the veteran's chronic low back 
pain, and assigned an initial rating of 60 percent, effective 
July 12, 2000.  See 38 C.F.R. § 4.72, Diagnostic Code (DC) 
5293 (2001).  The veteran withdrew his requests for a Board 
hearing in January 2002.  

The issue of entitlement to an initial rating in excess of 60 
percent for secondary-service-connected chronic low back pain 
is addressed below.  A decision regarding the increased 
rating for service-connected osteochondritis dissecans of the 
right knee is being deferred pending completion of the 
development outlined in the remand section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The back disability for which service connection was 
granted did not involve a fracture of a vertebra and involves 
the low back only.

3.  The veteran's service-connected chronic low back pain is 
manifested by disability no greater than pronounced 
intervertebral disc syndrome; ankylosis of the lumbar spine 
is not present actually or functionally, and the disability 
has not required the veteran to be bedridden or to need long 
leg braces. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 60 percent, since service connection was granted, 
for chronic low back pain secondary to service-connected 
osteochondritis dissecans of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DCs) 5293 (2001); 66 Fed. Reg. 45, 
620, 45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 2000, the veteran and his representative claimed 
secondary service connection for a back disorder.  The 
correspondence included a June 2000 letter from R. Matza, 
M.D., which indicated that the veteran had several medical 
problems, including failed back syndrome and chronic low back 
pain necessitating an implanted pump for medication.

A VA examination was provided in August 2000.  The examiner 
cited a September 1997 myelogram report by the Connecticut 
Neurosurgery Center, as follows:

The cervical shows spondylitic disease with mild 
foraminal stenosis residual bilaterally at C6-7 
and C5-6 where he has had his previous anterior 
diskectomies.  There is also a small disc 
herniation at C4-5 to the right of the midline.  
The rest of the cervical spine looks fairly well.  
In the lumbar area there is an adequate 
decompression at L4-5 and L5-S1 with no 
compression of the thecal sac.  At L1-2 and L2-3 
there is marked spondylosis with central bulging 
of the discs, facet hypertrophy, and ligamentous 
hypertrophy although there is not moderate to 
significant stenosis or compression of the thecal 
sac.  The nerve root exits are certainly at least 
mild to moderately compressed at these levels and 
appears to be predominantly bilateral.  There is 
at every level of the lumbar spine marked 
degenerative changes with collapse of the disc 
spaces and advanced spondylitic disease including 
vacuum phenomenon at each level.

(Spondylitis is the inflammation of the vertebrae.  Disc 
herniation is the protrusion of the nucleus pulposus or 
anulus fibrosus of an intervertebral disk, which may impinge 
on nerve roots.  Dorland's Illustrated Medical Dictionary 
1683, 814 (29th ed. 2000)).  Upon physical examination, the 
examiner observed bilateral lumbar paraspinal tenderness and 
limited spine mobility:  forward flexion to 40 degrees, 
extension to 10 degrees, right lateral flexion to 10 degrees, 
and left lateral flexion to 15 degrees.  The examiner added 
that spinal limitation of motion was due to pain.  The 
examiner diagnosed chronic low back pain, status post 
multiple surgeries.

In August 2000, the RO granted entitlement to service 
connection for chronic low back pain secondary to service-
connected osteochondritis dissecans of the right knee, and 
assigned an initial rating of 40 percent, effective July 12, 
2000 (the date the original claim was filed).  See 38 C.F.R. 
§ 4.71a, DC 5292.  In November 2000, the RO received dated 
medical evidence, including a May 1985 report from Middlebury 
Orthopedic Group; March and December 1997 letters from E. 
Savarese, M.D.; x-ray examination reports from St. Mary's 
Hospital, dated August 1997; and a November 1997 letter from 
S. Eisen, M.D.  

A VA examination of the spine, provided in January 2001, 
included a review of May 2000 x-ray reports brought by the 
veteran.  The examiner described the x-ray photographs as 
follows:

This x-ray showed a severe lumbar spondylosis with 
osteophyte and disc space narrowing and vacuum 
disk and moderate scoliosis of the lumbar spine 
with a convexity to the right side and . . . a 
pain medication pump in the right lower abdomen.

Upon physical examination, the veteran demonstrated forward 
flexion to 28 degrees with pain at the endpoint, extension to 
0 degrees, right lateral flexion to 10 degrees with pain at 
the endpoint, left lateral flexion to 12 degrees with pain at 
the endpoint, and rotation to 28 degrees to the left and 18 
degrees to the right with pain at the endpoints.  The 
examiner concluded that the veteran was severely disabled at 
this time and had limited activity, especially standing or 
walking for long periods.  The examiner observed that the 
veteran experienced significant limitation of motion.  The 
examiner reiterated the clinical findings of persistent 
lumbar spinal stenosis and significant lumbar scoliosis with 
lumbar instability at L-2 and L-3.  

In February 2001, the RO increased the initial rating to 60 
percent and provided the same effective date.  38 C.F.R. 
§ 4.71a, DC 5293.  In a November 2001 statement of the 
accredited representative, the veteran maintained his desire 
for a 100 percent schedular rating for his chronic low back 
pain.  

In November 2001, the veteran's representative submitted a 
statement with medical evidence intended to substantiate the 
claim for an increased schedular rating.  The evidence 
included a May 2001 MRI report from H. Lee, M.D. (although 
the veteran's representative referred to Dr. Lee as Dr. Ying 
Sek Chan), and a June 2001 examination report by A. Waitze, 
M.D.  Dr. Lee's findings through magnetic resonance imaging 
(MRI) in May 2001 were, as follows:

There is evidence of prior L4-5 laminectomy.  
There is persistent lumbar scoliosis.  The degree 
of scoliosis appears slightly progressive when 
compared to the prior study.  There is persistent 
severe degenerative disc disease at all lumbar 
levels.  Disc bulges and osteochondral ridges are 
present at all levels.  The distribution and 
extent of disc disease has not changed when 
compared to the prior study.  

There is persistent left paracentral herniated 
disc protrusion at L5-S1, unchanged.  There is 
spinal stenosis at its [sic] both L1-L2 and L2-L3.  
The degree of spinal stenosis is mild-to-moderate 
at both levels.  There is right-sided neural 
foraminal stenosis at L3-4 and L4-5.  The 
neuroforaminal stump stenosis appears to be due to 
combination of disc bulges and facet joint 
hypertrophic changes . . . The extent of and 
severity of neural foraminal stenosis at these 
levels is slightly worse at the time of the prior 
study.

(Lumbar scoliosis is an appreciable lateral deviation in the 
normally straight vertical line of the spine.  Spinal 
stenosis is the narrowing of the vertebral canal, nerve root 
canals, or intervertebral foramina of the lumbar spine caused 
by encroachment of bone upon the space.  Dorland's 
Illustrated Medical Dictionary 1612, 1698 (29th ed. 2000)).  
Based on his findings, Dr. Lee diagnosed:  (1) persistent, 
severe diffuse lumbar degenerative disc disease; (2) 
postoperative changes of the L-4, L-5 vertebrae; (3) right 
L4-5 and L3-4 neural foraminal stenosis due to a combination 
of disc and facet joint changes with the degree of neural 
foraminal stenosis slightly progressive than when compared to 
a prior study; and (4) L1-2 and L2-3 spinal stenosis.  On 
physical examination by Dr. Waitze, the veteran demonstrated 
an ability to ambulate the office in a "hunched over" 
position.  The veteran found it difficult to toe walk, 
although he could heel walk for a few steps.  The veteran 
could crouch and arise from a crouching position with 
difficulty.  Dr. Waitze observed lower back tenderness, more 
on the left side than the right.  The veteran demonstrated 
good strength in his lower extremities to testing, with 
slight weakness in the left hip flexion.  In conclusion, 
after review of the veteran's May 2001 MRI results, Dr. 
Waitze recommended lumbar fusion.  When asked whether the 
veteran's symptoms would progress, Dr. Waitze added that the 
veteran's symptoms would likely progress in regards to pain.

In January 2002, the RO issued a letter to the veteran 
informing him of the duty to assist under the Veterans Claims 
Assistance Act of 2000.  The letter outlined the evidence 
necessary to substantiate his claim for a higher initial 
rating and the RO's responsibilities in assisting the veteran 
in obtaining evidence.

II.  Analysis

By decision of April 2000, the Board notes that the RO has 
developed the veteran's appeal in light of Fenderson v. West, 
12 Vet. App. 119, and has awarded an initial rating effective 
July 12, 2000.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction between disagreement with an 
original rating and a claim for an increased rating is 
important in terms of determining what evidence is to be used 
to determine a rating assignment.  Compare Fenderson v. West, 
12 Vet. App. at 126, with Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In the former case, all of "the evidence of 
record from the time of the veteran's application" for 
service connection must be considered; in the latter case, 
current evidence of record is of primary concern.  Fenderson 
v. West, 12 Vet. App. at 127; Francisco, supra.  The Board 
will proceed to review the propriety of the rating assigned 
since service connection was granted.

The Board notes that the veteran alleges debilitating back 
pain.  In consideration of any functional loss due to pain 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) and VAOPGCPREC 36-97 
(December 12, 1997) (consideration must be given to the 
extent of disability under 38 C.F.R. §§ 4.40 and 4.45 when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome).  When the maximum schedular rating is in effect 
for loss of motion of a joint, and the disability does not 
meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board observes that the veteran is currently assigned a 
60 percent rating under DC 5293, pertaining to intervertebral 
disc syndrome, and that 60 percent is the highest rating 
available under the applicable diagnostic criteria.  
38 C.F.R. § 4.71a, DC 5293.  A 60 percent evaluation 
contemplates pronounced disability, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

The Board has reviewed the regulations for rating 
disabilities of the spine and notes that two diagnostic codes 
provide for ratings in excess of 60 percent.  Under 38 C.F.R. 
§ 4.71a, DC 5285, residuals of fracture of a vertebra, 
disorders are rated as follows:

With cord involvement, bedridden, or requiring long 
leg braces...............100

38 C.F.R. § 4.71a, DC 5285.

Another diagnostic code for which a rating higher than 60 
percent may be assigned pertains to complete bony fixation 
(ankylosis) of the spine:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew 
type).................................100

38 C.F.R. § 4.71a, DC 5286.  

Following a complete review of the claims folder, the Board 
finds that a rating in excess of 60 percent for chronic low 
back pain secondary to service-connected osteochondritis 
dissecans of the right knee is not warranted.  While DCs 5285 
and 5286 provide for ratings in excess of 60 percent, 
application of either of these codes to the veteran's service 
connected disability is inappropriate.  The service connected 
back disability was not granted based on a fracture of a 
vertebra and there is no evidence of same in the record 
either in service or post-service.  Furthermore, the veteran 
may not be rated by analogy to this code as he is not 
bedridden and does not require long leg braces.  (Bedridden 
is confined to one's bed due to illness or infirmity.  
Webster's II New College Dictionary 99 (2nd ed. 1999)).  At 
the VA examination in 2001, the veteran reported the ability 
to walk.  

In addition, Diagnostic Code 5286 contemplates complete bony 
fixation of the spine.  Importantly, the veteran is not 
service-connected for a disability of the entire spine but 
only for the low back.  The rating schedule, in fact, 
provides a specific diagnostic code for ankylosis of the 
lumbar spine.  Moreover, the veteran has some motion of the 
low back as demonstrated on VA examination of January 2001.

The Board finds that referral to the RO for those actions 
outlined in 38 C.F.R. § 3.321(b)(1) is unnecessary concerning 
the veteran's service-connected chronic low back pain, as the 
veteran has been granted a total disability rating based on 
individual unemployability (TDIU).  38 C.F.R. § 3.321(b)(1).  
As the effective date of the veteran's TDIU grant is the date 
that the veteran submitted his original claim for service 
connection, the matter of an extraschedular initial rating 
under 38 C.F.R. § 3.321(b)(1) is moot.  Moreover, the Board 
is not aware of any other benefits that would be affected if 
the veteran were determined to be entitled to an 
extraschedular rating.  In this regard, consideration has 
been given to the requirements for special monthly 
compensation at the housebound rate which requires, among 
other criteria, that the veteran have a single permanent 
disability rated 100 percent under the Schedule for Rating 
Disabilities.  See 38 C.F.R. § 3.351(d).  The 100 percent 
schedular rating includes a total rating based on individual 
unemployability.  See 60 Fed. Reg. 12886 (March 9, 1995).  
Such a rating is already in effect.

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 has 
redefined the duty to assist the veteran regarding his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (current version at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001)).  The Veterans Claims 
Assistance Act of 2000 revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the veteran of any information, 
and any medical or lay evidence, not already submitted that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); see 
also the implementing regulations at 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  However, VA 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

The Board determines that, on the issue of an higher initial 
rating for service-connected chronic low back pain, no 
further assistance is warranted pursuant to the Veterans 
Claims Assistance Act of 2000.  By virtue of the SOC and the 
RO's January 2002 letter, issued during the pendency of the 
appeal, the veteran and his representative were provided 
notice of the information necessary to substantiate his claim 
for a higher initial rating.  In addition, the RO fully 
developed the claim by providing two VA medical examinations.  

The Board acknowledges that the veteran has identified 
private physicians from whom complete treatment records have 
not been obtained.  However, the medical evidence of record, 
including evidence submitted by the veteran, is sufficient 
for the purpose of evaluating the rating to be assigned the 
back disability.  In particular, as explained above, a higher 
schedular rating is not possible.  The veteran has already 
been granted a total rating based on individual 
unemployability back to the date service connection was 
granted, and the question of entitlement to an extraschedular 
rating is thus moot.  In addition, the TDIU rating has been 
determined to be permanent.  See rating action of November 
2001 whereby basic eligibility to Chapter 35 education 
benefits was acknowledged.  Chapter 35 benefits pertaining to 
educational assistance benefits for dependents is granted, in 
part, where a veteran has a total disability permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807(b) 
(2001).


ORDER

Entitlement to an initial rating in excess of 60 percent for 
chronic low back pain secondary to service-connected 
osteochondritis dissecans of the right knee is denied.


REMAND

The Board finds that further development is required as it 
regards the veteran's claim of entitlement to an increased 
rating for his service-connected osteochondritis dissecans of 
the right knee.  As an initial matter, the Board observes 
that the veteran has asserted that the schedular rating for 
the right knee disability is inadequate and that this 
disability causes marked interference with his employability.  
However, it does not appear from the evidence that the RO has 
considered the issues of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for this service-
connected disability.  The Board acknowledges that the 
veteran has prevailed on his total disability rating based on 
individual unemployability (TDIU) claim for his service-
connected disabilities.  38 C.F.R. § 4.16.  However, the 
Board notes that the veteran's claim for an increased rating 
for osteochondritis dissecans of the right knee was filed a 
year before the effective date of the TDIU award.  Therefore, 
as the veteran had not been rated 100 percent disabled, as an 
extraschedular matter, for his osteochondritis dissecans of 
the right knee prior to the effective date of his TDIU award, 
the Board directs the matter to the RO for a determination.  
38 C.F.R. § 3.321(b)(1).   

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has redefined the duty to assist the 
veteran regarding his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (current version 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001); see also the 
implementing regulations at 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

In light of the discussion above regarding a claim of 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
the veteran should be notified of the evidence necessary to 
substantiate such claim.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. at 45, 630 (to be codified at 38 C.F.R. 
§ 3.159(b)(1)).  Specifically, the veteran should identify 
and/or provide evidence that his service-connected 
osteochondritis dissecans presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or the need for frequent periods 
of hospitalization prior to June 12, 2000 (the effective date 
of his TDIU).

When evaluating musculoskeletal disabilities, in addition to 
applying the relevant schedular criteria, consideration of a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination may be required.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Following a 
complete review of the most recent VA examinations of record, 
the Board finds that, although the veteran related 
significant pain to his service-connected osteochondritis 
dissecans of the right knee, the examiners failed to address 
the effects and the extent of functional loss due to pain.  
Therefore, the record does not provide sufficient evidence to 
determine the proper rating to be assigned.  See DeLuca v. 
Brown, 8 Vet. App. at 204-7.  Inasmuch as there is 
insufficient medical evidence to decide the claim, the 
veteran should be afforded another VA examination.  
38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. at 45, 631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  For the same 
reason, another VA examination of the veteran's service-
connected osteochondritis dissecans of the right knee, as no 
examiner of record has addressed the diagnostic criteria for 
DC 5257, as follows:

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
    
Severe.............................................
.........30
    
Moderate...........................................
.......20
    
Slight.............................................
..........10

38 C.F.R. § 4.71a, DC 5257.

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  In regard 
to his increased rating claim for service-connected 
osteochondritis dissecans of the right knee, failure to 
report for any scheduled examination without good cause will 
result in the denial of his claim.  See 38 C.F.R. § 3.655.

The Board notes that several private physicians have been 
identified as sources of relevant orthopedic treatment.  
Treatment records should be obtained from the offices of the 
following:  Dr. D. Kloth (Connecticut Pain Care); J. Finn 
(Neurosurgery Associates); G. Bloomgarden (New Haven, CT); 
Dr. S. Eisen (Waterbury, CT); Dr. R. Matza (Arthritis Center 
of Connecticut); Dr. Ferraro (Middlebury Orthopedic Group); 
Dr. B. Somogyi (Cheshire Orthopedic and Rehabilitation 
Center); and the Waterbury Hospital Health Center.  
38 U.S.C.A. § 5103A(b)(1); 66 Fed. Reg. at 45, 630 (to be 
codified at 38 C.F.R. § 3.159(c)(1)).

In his November 2000 substantive appeal, the veteran 
indicated relevant treatment at the West Haven VA Medical 
Center (VAMC).  Complete and updated treatment records should 
be obtained from West Haven VAMC.  38 U.S.C.A. § 5103A(c)(2); 
66 Fed. Reg. 45,620, 45, 631 (to be codified at 38 C.F.R. 
§ 3.159(c)(2)); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA has constructive notice of documents which are 
generated by VA, within its control).

By TDIU formal application of March 2001, the veteran 
identified the U.S. Postal Service (USPS) of Waterbury, 
Connecticut, as his prior employer of nearly twenty years.  
Information concerning the veteran's disability retirement 
may be helpful in the adjudication of his claim, and the RO 
should obtain the same.  See, e.g., Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).  

Based on the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the discussion 
above.

2.  Upon authorization, the RO should 
obtain all identified and not previously 
acquired records and associate them with 
the claims folder, to include treatment 
records from Dr. D. Kloth (Connecticut 
Pain Care); J. Finn (Neurosurgery 
Associates); Dr. G. Bloomgarden (New 
Haven, CT); Dr. S. Eisen (Waterbury, CT); 
Dr. R. Matza (Arthritis Center of 
Connecticut); Dr. Ferraro (Middlebury 
Orthopedic Group); Dr. B. Somogyi 
(Cheshire Orthopedic and Rehabilitation 
Center); the Waterbury Hospital Health 
Center and updated treatment records from 
the West Haven VAMC.  The RO should also 
obtain medical records and any 
administrative decision pertaining to the 
veteran's retirement from the USPS of 
Waterbury, Connecticut.  In addition, 
Youth Services of Waterbury, Connecticut, 
25 N. Main Street, Waterbury, Connecticut 
should be contacted regarding the 
veteran's temporary employment beginning 
on May 10, 1999.  In particular, it 
should be noted why the veteran left such 
employment prior to the expiration of his 
appointment, time lost on the job due to 
his right knee disability, and whether 
any concessions were made to him by 
virtue of his service connected right 
knee disability.

3.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment or 
the need for frequent periods of 
hospitalizations due to his service-
connected osteochondritis dissecans of 
the right knee prior to July 12, 2000.  
This evidence may include letters or 
attendance statements from employers 
showing time lost from work due to this 
service-connected disability.

4.  After associating with the claims 
folder all evidence received pursuant to 
the development requested above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his osteochondritis 
dissecans of the right knee.  It is 
imperative that the physician designated 
to examine the veteran reviews the 
evidence in the claims folder, to 
include a complete copy of this remand.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

The orthopedic examiner should:

I.  Take an employment history of 
the veteran, to include time lost 
from work due to the right knee 
disability since 1998.

II.  After setting forth the normal 
range of motion for the right knee, 
describe (in degrees), active ranges 
of motion of the right knee.  

III.  Describe other manifestations 
of the service connected right knee 
disability.  Is there recurrent 
subluxation or lateral instability?  
If so, this manifestation should be 
classified as slight, moderate, or 
severe.

IV.  Express an opinion as to 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination due 
to disability.  If feasible, the 
opinions should be expressed in 
terms of the resulting degree of 
additional range of motion loss or 
ankylosis (specified as favorable or 
unfavorable).  If it is not possible 
to offer an opinion with respect to 
additional loss of range of motion, 
that fact should be clearly stated.

V.  Express an opinion as to whether 
pain significantly limits functional 
ability when the right knee is used 
repeatedly over a period of time or 
during flare-ups.  If feasible, the 
opinion should be expressed in terms 
of decreased range of motion due to 
pain on use or during flare-ups.  If 
it is not possible to offer an 
opinion with respect to additional 
loss of range of motion, that fact 
should be clearly stated.

VI.  Comment on whether the 
veteran's subjective complaints are 
consistent with the objective 
findings.

VII.  Comment on the effects of the 
veteran's service-connected right 
knee disability on employment.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's increased 
rating claim for osteochondritis 
dissecans of the right knee, on the 
merits (to include consideration of 
referral for an extraschedular 
evaluation), in light of all applicable 
evidence of record and all pertinent 
legal authority, to include all 
potentially applicable diagnostic codes, 
38 C.F.R. §§ 4.40 and 4.45), the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  General 
Counsel opinions contained in VAOPGCPREC 
23-97 (July 1, 1997) (23-97) and 
VAOGCPREC 9-98 (August 14, 1998) (9-98) 
should be considered.  These opinions 
pertain to rating instability and 
limitation of motion separately.  

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


